Title: To George Washington from Ezra Badlam, 18 April 1782
From: Badlam, Ezra
To: Washington, George


                        
                            Sir,
                            Boston April 18. 1782.
                        
                        I had the pleasure of hearing of your Excellency’s safe arrival in Camp by Colonel Putnam, who informed me
                            that your Excellency had made some Enquiry about the mode adopted by the Massachusetts respecting the raising their Quota
                            of Troops—I have the honour to Enclose to your Excellency the Resolve of the state of Massachusetts dated the 1st of March
                            last for raising Fifteen hundred Men.
                        The honble secretary at War previous to his departure for Philadelphia appointed me together with one
                            Commissioned Officer as an Assistant to muster and send forward the Recruits from the Post of Boston.
                        I have received particular orders from General Lincoln to reject all such who are improper Subjects for your
                            Excellency’s Army and likewise all those who are not actually effective for immediate service in the Field. And as it is
                            much to be lamented that Desertions too frequently prevailed amongst the Recruits raised for this Line of the Army in the
                            Course of the last year, I beg leave to assure your Excellency that I shall strictly adhere to the pointed order of the
                            hble Secretary and likewise to the Letter of the Resolve. And shall send forward in the most Collected and Expeditious
                            manner possible the Parties of Recruits in as few days after Muster as the nature of it will admit of accompanied with
                            accurate Descriptive Lists directed to the Honble Major General Heath or the Eldest Officer of the Massachusetts Line.
                        I have herewith Enclos’d for your Excellency’s perusal a Copy of the orders of Major General Lincoln of the
                            5th March last to me respecting this business. I have the honour to be with profound respect Your Excellency’s most obedt
                            hble servt
                        
                        
                            E. Badlam Lieut. Colo.

                        
                    